                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION

CAREY D. WATTS, #133726                                        PETITIONER

VS.                           CIVIL ACTION NO. 5:18-cv-100(DCB)(FKB)

SHONDRA MATTHEWS                                               RESPONDENT


                                    ORDER

      This cause is before the Court on Respondent Shondra Matthews’

Motion to Dismiss (docket entry 10) the Petitioner Carey D. Watts’

Petition for Writ of Habeas Corpus; and on Magistrate Judge F.

Keith Ball’s Report and Recommendation (docket entry 11).

      Petitioner Watts is in custody pursuant to a Pike County

Circuit Court Order of May 8, 2018, that revoked his Post-Release

Supervision and imposed a portion of his suspended sentence.           When

Watts filed this matter, he was detained at the Hinds County

Restitution Center.     Since that time, he has been transferred to

the Pike County Jail.

      Watts originally pleaded guilty to three counts of drug

possession in the Circuit Court of Pike County on October 8, 2007.

At that time, the trial court sentenced Watts to a term of eight

years   on   each   count,   to   run   concurrently,   with   eight   years

suspended on Counts Two and Three, followed by a term of five years

of post-release supervision.



                                        1
     As to Count One, the trial court ordered Watts to complete

one year in the Intensive Supervision Program.              Upon successful

completion of the program, the remaining seven years on Count One

would be suspended, and his five-year period of post-release

supervision would follow.         In addition, the trial court ordered

Watts to pay fines and restitution in the amount of $4,450.00.

     On May 8, 2018, Watts’ supervising officer filed a petition

with the trial court alleging that Watts had absconded supervision

and had failed to report since March 14, 2014.              The supervising

officer also reported that Watts had failed to pay any fines or

fees since he had been sentenced in 2007, and his remaining balance

was $4,945.50.      The trial court revoked Watts’ probation/post-

release in an order specifying that 41 days of the suspended

portion of his sentence should be revoked, affording him credit

for time served, and instituting a term in a restitution center,

to be followed by post-release supervision.

     Watts argues that he is being held in a “debtor[’s] prison”

in violation of his Constitutional rights, and that he is being

forced to work to pay off a debt owed to the Circuit Court of Pike

County.    He claims that his attempts at administrative remedies

have been ignored by the Supreme Court of Mississippi, and that

his grievances have been ignored in bad faith. He seeks injunctive

relief    of   ending   his   detention   and   closing   the   Hinds   County



                                      2
Restitution   Center,    as   well   as   other   Mississippi   restitution

centers.

     The State argues that Watts’ petition should be dismissed

because he has failed to exhaust available state court remedies.

Applicants seeking federal habeas relief under § 2254 are required

to exhaust all claims in state court prior to requesting federal

collateral relief.      The exhaustion requirement is satisfied when

the substance of the federal habeas claim has been fairly presented

to the highest state court.          A habeas petitioner has failed to

meet the exhaustion requirement if he has the right under the law

of the State to raise, by any available procedure, the question

presented.”   28 U.S.C. § 2254-c.

     In this case, as of the filing of the State’s Motion to

Dismiss, Watts had not filed a motion for post-conviction relief

related to the revocation of his post-release supervision or his

resulting sentence in the Circuit Court of Pike County.                   It

appears, furthermore, that he has not presented these claims to

the highest state court.      Accordingly, Watts has failed to exhaust

his state court remedies.

     The Court acknowledges that it has the authority to hold a

habeas petition in abeyance while a petitioner exhausts his state

court remedies.    However, the Supreme Court has cautioned that

“stay   and   abeyance    should     be    available   only     in   limited

circumstances.”   See Rhines v. Weber, 544 U.S. 269, 277 (2005).

                                      3
     The Court finds that such “limited circumstances” do not exist

in the instant case because Watts has failed to show “good cause”

for his failure to exhaust his claims in state court. Accordingly,

this matter should not be stayed and held in abeyance while Watts

accomplishes exhaustion.

     Therefore, the Court ADOPTS THE REPORT AND RECOMMENDATION of

Magistrate Judge F. Keith Ball (docket entry 11).   The Court also

GRANTS Respondent Shondra Matthews’ Motion to Dismiss (docket

entry 10), and this action is DISMISSED WITHOUT PREJUDICE based on

the Petitioner’s failure to exhaust state court remedies.

          SO ORDERED, this the 9th day of September, 2019.



                                      /s/ David_Bramlette_____
                                      UNITED STATES DISTRICT JUDGE




                                 4
